It is ordered and adjudged by this court that the judgment of the said Court of Appeals be, and the same hereby is, reversed for error in overruling the motion to dismiss the error proceedings on the ground that the granting of the motion for new trial on the weight of the evidence was not a final order of the Court of Common Pleas.
And this court proceeding to render the judgment that the Court of Appeals should have rendered it is ordered and adjudged that the error proceedings filed in said Court of Appeals be, and the same are hereby dismissed, and that the judgment of affirmance entered by said court be vacated and set aside.
Judgment reversed.
WEYGANDT, C.J., DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
BEVIS, J., not participating. *Page 95